UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12992 SYNTHETECH, INC. (Exact name of registrant as specified in its charter) OREGON 84-0845771 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1290 Industrial Way, Albany, Oregon97322 (Address of principal executive offices) (Zip code) 541 967-6575 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES NO X Indicate by check mark whether registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES NO X The aggregate market value of the registrants Common Stock held by non-affiliates of the registrant, computed by reference to the last sales price ($0.33) as reported by the Over-the-Counter Pink Sheets, as of the last business day of the registrant’s most recently completed second fiscal quarter (September 30, 2006), was $4,153,952. As of June 8, 2007, there were 14,546,614 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the registrant’s Proxy Statement for the 2007 Annual Meeting of Shareholders are incorporated by reference into Part III of this Form 10-K. Table of Contents PART I Page Item 1 - Business 1 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 11 Item 2 - Properties 11 Item 3 - Legal Proceedings 11 Item 4 - Submission of Matters to a Vote of Security Holders 11 PART II Item 5 - Market for Registrant’s Common Stock, Related Shareholder Matters and Issuer Purchases of Equity Securities 14 Item 6 - Selected Financial Data 16 Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A - Quantitative and Qualitative Disclosure About Market Risk 30 Item 8 - Financial Statements and Supplementary Data 31 Item 9 - Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 55 Item 9A- Controls and Procedures 55 Item 9B- Other Information 55 PART III Item 10 - Directors, Executive Officers and Corporate Governance 56 Item 11 - Executive Compensation 56 Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 56 Item 13 - Certain Relationships and Related Transactions, and Director Independence 59 Item 14 - Principal Accounting Fees and Services 59 PART IV Item 15 - Exhibits and Financial Statement Schedules 60 Signatures 62 Page ii PART I ITEM 1.BUSINESS The following discussion of Synthetech's business should be read in conjunction with our financial statements and the related notes and other financial information appearing elsewhere in this Annual Report on Form 10-K. This discussion contains forward-looking statements relating to future events or the future financial performance of Synthetech.Synthetech’s actual results could differ materially from those anticipated in these forward-looking statements. Please see "Forward-Looking Statements" included in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item 1A "Risk Factors," for a discussion of certain of the uncertainties, risks and assumptions associated with these statements. General An Oregon corporation incorporated in 1981, Synthetech, Inc., is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.Synthetech develops and manufactures amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, primarily for the pharmaceutical industry.Synthetech also produces pharmaceutical intermediates in accordance with Current Good Manufacturing Practices (cGMP) in compliance with U.S. Food and Drug Administration (FDA) regulations.Synthetech’s products support the development and manufacture of therapeutic peptides and peptidomimetic (peptide like) small molecule drugs at every stage of a customer’s clinical development pipeline.Synthetech’s domestic and international customer base includes major pharmaceutical and emerging biopharmaceutical companies, as well as contract drug synthesis firms.Synthetech also supplies catalog quantities of specialty amino acids to research institutions, universities and drug discovery firms.Our integrated “grams to tons” production capabilities allow us to be involved with our customers from the early phases of pharmaceutical discovery and clinical development through approval, market launch and commercialization. Synthetech’s products are used in drugs under development or on the market for the treatment of AIDS, cancer, cardiovascular and other diseases. Synthetech also manufactures products for use in cosmeceuticals, a cosmetic product that makes no therapeutic claims, but, because they are intended for human use, are regulated by the FDA for safety. Synthetech’s model is to emphasize a commitment to its customers from the early phases of discovery through clinical development to a marketed product.Synthetech’s research and development and production facilities are designed to support small-scale development stage customer projects that may only require grams of material to large-scale customer orders with multi-ton requirements.Synthetech’s facilities have the capacity and flexibility to process a variety of customer projects simultaneously. Market Overview Demand for Synthetech’s products is driven by the market for the peptide, peptidomimetic small molecule and other drugs into which they are incorporated.Peptide drugs are chains of generally three to 50 amino acids that retain their peptide structure after completion of drug manufacturing.Since naturally occurring peptides in the human body regulate many of the body's complex biochemical systems, researchers have been investigating peptide drug candidates to determine their ability to regulate these systems to either promote health or hinder disease. With structures and characteristics similar to the body’s own peptides and enzymes, peptide drugs generally are quite potent.Peptide drugs are generally administered through intravenous or other non-oral delivery paths.During clinical trials, customer orders in support of their drug candidates are typically multi-kilogram or multi-kilo in size.At the marketed drug stage, orders for our products for these drugs can reach the tens or hundreds of kilograms or kilos in size. 1 Researchers have also combined one or more amino acids with other chemicals that are not amino acids to create drug candidates.These drug candidates are commonly referred to as peptidomimetic small molecule drugs because they exhibit peptide-like qualities in a smaller molecule that is not a defined sequence of amino acids. Peptidomimetic small molecule drugs typically are less potent than peptide drugs and can often be administered orally.During clinical trials, customer orders in support of these drug candidates can be in the hundreds of kilos to low tons size. At the marketed drug stage, orders for these drugs can reach multi-tons. The size of the peptide and peptidomimetic small molecule drug market is a function of the number of these drugs that are initially screened for therapeutic attributes, the number that progress down the clinical trial path toward regulatory approval and, ultimately, the number of drugs that are approved and marketed. The market size for any individual approved drug is affected by many factors, some of which include size of the patient population addressed, efficacy level, level and frequency of side effects, method of drug delivery, cost and competing drugs. The size of the market for peptide, peptidomimetic small molecule and other drugs is also a function of the availability of components necessary to produce these drugs. Although dynamics similar to those affecting the more traditional drug development process affect the cosmeceutical development process and market, the regulatory oversight and, consequently, the typical length of a product’s “time to market" is reduced.Because cosmeceutical products make no therapeutic claims, the more extensive and time-consuming clinical trials to establish efficacy are not required. Growth Strategy Synthetech's primary business objective is to create and build upon a more stable base of revenue by implementing the following strategies: · Continue With Core Focus.Synthetech is a leader in the development of amino acid derivatives, specialty amino acids, peptide fragments and proprietary custom chiral intermediates for the pharmaceutical industry. Synthetech intends to continue to focus on these core markets and to support and build upon the projects in its drug development pipeline. · Expand product line into Complementary Technologies.We regularly analyze opportunities to build upon our core competencies through licensing-in, acquiring or developing complementary technologies that will enable us to expand our product line.For example, from our acquisition of resin technology in 2005, we have developed a line of high quality resin products that we will be able to certify as “non-animal origin” which we believe will provide us with a competitive advantage.We anticipate that this new product line will be rolled out to the market in the second quarter of fiscal 2008. · Leverage existing chemical technology positions into more complex and higher value projects.With over 20 years of experience, Synthetech has developed extensive experience and process technology in its core areas of expertise. In recent years, Synthetech has leveraged this expertise to enter "downstream" pharmaceutical intermediates that involve more complicated products and generally offer higher margins, and Synthetech intends to expand its involvement with these value-added projects. Synthetech's expansion into more sophisticated projects is also in response to the increasing competition for more basic product offerings from developing countries. 2 · Develop proprietary products based on our core competencies.Synthetech’s primary business model has been to manufacture products on behalf and to the specifications of our pharmaceutical customer base. In order to gain an increased level of control over our sources of revenue, we are exploring opportunities to develop proprietary products for potential emerging markets related to our existing expertise. · Expand use of existing Asian raw material suppliers.We have developed a small group of Asian raw material suppliers that, we believe, provide us with consistent high-quality raw materials at competitive prices.We are developing our relationships with these suppliers to distribute their products in the United States and Western Europe. · Improved commercial performance through increased efforts, additional sales personnel and expanded international representation.Beginning in the second half of fiscal 2007, we have begun to expand and broaden our customer relationships, with an emphasis on emerging biopharmaceutical companies.We recently hired a new sales representative with responsibility for covering the West Coast of the United States.In February 2006, we expanded a successful agent relationship in Switzerland to encompass Germany and the Benelux Countries. Additionally, we have recently entered into agent relationships that cover sales and marketing in the United Kingdom. Product Overview Synthetech's primary products are amino acids that have been chemically modified through organic chemistry and biocatalysis techniques to enable them to link with other amino acids in a particular defined sequence to produce peptides, or with other chemicals to produce peptidomimetic small molecules. The resulting building blocks and intermediate products are used as starting materials in the manufacture of peptide, peptidomimetic small molecule and other chiral drugs produced by pharmaceutical customers. The amino acids that are transformed into intermediate products may be either natural amino acids (that is, amino acids that occur in nature, including their chiral or “mirror image” form) or synthetic amino acids (that is, amino acids that have a side chain that does not occur in nature). Synthetech refers to synthetic amino acids as “specialty amino acids.” Since 1987, Synthetech has been a leading supplier of a wide range of specialty amino acid based products. We have also developed and manufactured a large number of products based on natural amino acids. We use a wide array of raw materials to produce our products. These materials generally are in adequate supply from multiple suppliers. We have developed and scaled up process technology that allows us to produce products in a “grams to tons” scale. We continue to produce most bulk orders on an as-ordered basis. We also maintain small inventory quantities of many standard multi-customer building blocks to fill orders for immediate delivery. Synthetech is seeking to use the proprietary technology it acquired in December 2005 to enter the market for a range of solid phase peptide synthesis resins. We believe these resins are complementary to our existing business.The resins are a consumable, multipurpose processing agent used to produce a wide range of peptides, rather than any single peptide.We believe the broad demand for specialty resins makes them less likely to be subject to the severe fluctuations inherent in the clinical development pipeline for new drugs. 3 Segment Information Synthetech operates in one business segment. Marketing We market our products and capabilities through attendance at trade shows, listings in biotechnology and chemical industry directories, advertisements in chemical trade periodicals and through our website.Through Synthetech employees, we also maintain ongoing direct relationships with major pharmaceutical, emerging biopharmaceutical, contract drug synthesis and other firms that we believe have a need for our products.We typically sell our products directly to our customers, although we use independent sales representatives for some sales in Europe.We have generally sold products to Japanese customers through chemical trading firms. Customers Although Synthetech has numerous customers in various countries, we expect that a few customers will continue to account for a significant portion of revenue each year.During fiscal 2007, our top ten customers accounted for approximately 80% of our revenue.Of these ten customers, five were major pharmaceutical companies, three were biopharmaceutical companies and two were contract drug synthesis companies.In fiscal 2007, Intermune, Inc. and Polypeptide Laboratories accounted for approximately 35% and 14% of our revenue, respectively.No other customer accounted for over 10% of our revenue in fiscal 2007. International revenue, mainly from sales in Europe, was $4.4 million in fiscal 2007, $3.0 million in fiscal 2006 and $2.6 million in fiscal 2005, representing approximately 34%, 52% and 26% of Synthetech’s total revenue for those respective periods. Competition Because peptide and peptidomimetic small molecule drugs are relatively new, the market in the past for Synthetech’s products has been quite small, with sales typically in the hundreds of kilos or smaller size.As the market has continued to grow with larger order sizes becoming more prevalent, the competition in our market sector has intensified. Multi-ton order sizes of these natural amino acid based products have begun to attract a wider group of domestic and international chemical companies.Current competition in multi-kilo quantities of natural amino acid based products comes primarily from several European fine chemical companies.In the area of specialty amino acids, Synthetech faces competition for certain products at the multi-kilo scale from fine chemical producers in Europe, Japan and the United States.Competition from companies in developing countries, such as China, India and South Korea, is also emerging and management believes that this source of competition will continue to increase for the foreseeable future.Competition also increases for supplying products to drug development programs that reach late clinical trials and move into approved status as a result of the increased quantities typically required at these stages and pharmaceutical company policies to have available second sources of material.Many of our competitors have significantly greater technical, financial, selling and other resources than we do. 4 Companies engaged in the production of fine chemicals compete on price, quality, customer service and delivery responsiveness.We believe that Synthetech competes effectively in each of these areas.We also believe that our ability to produce a wide range of products and quantities gives us a competitive advantage in the marketplace.We believe that pharmaceutical companies generally view internal production of primary products as a misallocation of resources and that given a reliable source of a competitively-priced, quality product, would rather obtain them from an outside supplier.In the recent past, some pharmaceutical companies were using excess capacity to process internally material that previously would have been manufactured by outside suppliers such as Synthetech. However, in fiscal 2007 we have found that an increasing number of our major pharmaceutical customers have closed manufacturing plants and are relying more on companies like Synthetech. This recent development has helped to reverse the downward trend in revenue which occurred in fiscal 2006.If this trend were to continue, companies like Synthetech should benefit from increased manufacturing opportunities as the major pharmaceutical companies invest more heavily in drug development programs. Research and Development The scientists in our Research and Development (R&D) department have extensive expertise in the development and manufacture of amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins.Our R&D efforts focus on process development in support of customer projects or Synthetech product lines.Our scientists seek to design novel or improved methods and processes suitable for small to large-scale production or to address identifiable market trends and business opportunities. We have developed proprietary processes that, we believe, provide us with competitive advantage.All of our processes are confidential and maintained by us as trade secrets.We do not attempt to patent our unique processes.We view process patents as costly to obtain and enforce, and potentially ineffective in today’s global business environment. Employees As of March 31, 2007, Synthetech had 67 employees, 65 located in Albany, Oregon, our Chairman and Chief Executive Officer located in Missouri and our Director of Business Development located in New Jersey.None of our employees are covered by collective bargaining agreements. Regulatory Matters Because Synthetech’s products are intermediates sold to drug manufacturers, we generally have not been directly affected by FDA regulation, which is primarily directed at the manufacturers of active pharmaceutical ingredients.Our customers do, however, typically conduct periodic reviews and audits of our operations, including our inspection and quality assurance programs.These programs involve materials tracking, record keeping and other documentation. Some customers request Synthetech to manufacture and supply products with additional processing that complies with the FDA’s cGMP guidelines for advanced pharmaceutical intermediates.Because these programs include more extensive quality assurance systems and documentation, our expenses associated with operating and maintaining cGMP compliant programs are higher than for non cGMP compliant programs. Synthetech’s business is also subject to substantial regulation in the areas of safety, environmental control and hazardous waste management. Although we believe that we are in material compliance with these laws, rules and regulations, the failure to comply with present or future regulations could result in fines being imposed on us, suspension of production or cessation of operations. As more extensive regulations are introduced at the federal, state and local levels, compliance costs may increase.The operation of a fine chemical manufacturing plant involves a risk of environmental damage or personal injury due to the potentially harmful substances used.Synthetech generates hazardous and other wastes that are disposed of at various off-site facilities. Synthetech may be liable, irrespective of fault, for material cleanup costs or other liabilities incurred at these disposal facilities due to releases of such substances into the environment, and material costs and liabilities may be incurred in the future because of an accident or other event resulting in personal injury or an unauthorized release of such substances to the environment. 5 Expenditures for capital equipment related to maintaining compliance with government regulatory matters were insignificant in fiscal 2007 and are anticipated to be insignificant in fiscal 2008. Synthetech maintains property damage insurance, liability insurance, environmental risk insurance and product liability insurance, subject to deductibles that management believes are standard for similarly situated companies in the industry.However, coverage may be inadequate to cover potential liabilities. Geographic Areas See Note M to the accompanying financial statements. Company Background Synthetech was formed in 1981 to develop novel chemical process technology by combining classical organic chemistry with enzyme-based biocatalysis.For our first several years, we operated mainly as a research and development group focused on process development of pharmaceuticals and other fine chemicals.After our initial public offering in 1984, we concentrated our research efforts on the development of a proprietary process for aspartame and L-phenylalanine.We discontinued marketing this technology in 1991. Throughout our development during the 1980s, Synthetech also offered contract research services.These research services were typically provided to pharmaceutical clients and generally involved the development of biocatalytic processes (that is, chemical processes that are affected by the use of enzymes or micro-organisms).Beginning in fiscal 1990, Synthetech phased out contract research services.By the end of the 1980s, Synthetech, building on prior experience, began to focus on the production of amino acid based products and other fine chemicals for customers.With the successful completion of large-scale orders, we have demonstrated our capability as a full-cycle “grams to tons” producer. Internet Website We maintain a website on the World Wide Web at www.synthetech.com.The information contained on our website is not included as a part of, or incorporated by reference into, this Annual Report on Form 10-K.We make available, free of charge, on our website a link to Section 16 reports, copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the SEC.Our reports filed with, or furnished to, the SEC are also available at the SEC’s website at www.sec.gov.We also post on our website our Code of Ethics for our principal executive officer, principal financial officer and principal accounting officer or controller (or persons performing similar roles).We intend to post on our website any amendment to or waiver from the Code of Ethics applicable to such officers within four days of any such amendment or waiver. 6 ITEM 1A.RISK FACTORS You should carefully consider the risks described below as well as the other information contained in this Annual Report on Form10-K in evaluating us, our business and your investment in us. If any of the following risks actually occur, our business, financial condition, operating results or cash flows could be harmed. Additional risks, uncertainties and other factors that are not currently known to us or that we believe are not currently material may also adversely affect our business, financial condition, operating results or cash flows. Prior to Fiscal 2007 We Incurred Substantial Losses And Negative Cash Flow.
